DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Applicant(s) Response to Official Action
The response filed on 12/23/2020 has been entered and made of record.

Withdrawal of Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer to overcome a provisional rejection based on a non-statutory double patenting ground. Terminal Disclaimer has been approved on 03/11/2021. 
Examiner withdraws the previously made Provisional Double-Patenting Rejection.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. ESSIG, LINCOLN (Reg. No. 59362) on 03/10/2021. 

The application has been amended as follows: 
In Claim 1, in the last line, please replace 
"… store the original video file in a local data store."  
with 
“…store the original video file in a local data store, wherein the synchronization pulse is used to synchronize the first compressed live audio data and the second compressed live audio data." 

In Claim 24, in the last line, please replace 
“…the compressed live video data in a video track."  
with 
“…the compressed live video data in a video track, wherein the synchronization pulse is used to synchronize the first compressed live audio data and the second compressed live audio data."

In Claim 29, in the last line, please replace 
“…the compressed live video data in a video track."  
with 
“…the compressed live video data in a video track, wherein the synchronization pulse is used to synchronize the first compressed live audio data and the second compressed live audio data."


Please cancel the claim  34.



REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: The instant invention is related to PORTABLE DIGITAL VIDEO CAMERA CONFIGURED FOR REMOTE IMAGE ACQUISITION CONTROL AND VIEWING.

Prior art was found and applied in the previous actions. See Office Action mailed on 09/28/2020.  Cited Prior Arts, Fornell et al. (US20120120184A1) in office Action mailed on 09/28/2020 and new prior art of references, JOINER et al. (US20090304197A1), Boland et al. (US20100118158A1), Chang et al. (US20100112939A1) and Brian (US4034402A), discloses the amended claim limitations of the independent claim 1 as following:
Fornell et al. (US20120120184A1) discloses:
A digital video camera (i.e. system 10) for recording multiple live audio streams and a live video stream to a video file, the digital video camera [i.e. system 10 can be configured to capture video image data and/or audio data in the context of videoconferencing.; Fig. 1, Para 0014, and Calls can similarly be recorded in real time and stored in the network for future viewing and distribution; Para 0041] comprising:
a lens and an image sensor, the image sensor capturing light propagating through the lens and representing a scene, and the image sensor producing live image data of the scene; [i.e. one example implementation of camera element 14, FIG. 9 is a simplified block diagram illustrating a camera element 200, where Camera element 200 can include a motorized zoom lens 202 and a CMOS sensor; Fig.1, 9, Para 0090, and system 10 can be configured to capture video image data and/or audio data in the context of videoconferencing; Para 0014, and a motorized camera shutter is incorporated into the camera system to provide a clear user indication for when the camera is not active. This can provide enhanced privacy for the user, who can be assured that the camera is not continuing to capture image data once a video session has ended. In addition, an LED can also provide an indicator that the camera is active/inactive for the videoconferencing platform.; Para 0092, indicating a live image of the scene is captured.]
a microphone configured to capture first live audio and produce first live audio data; i.e. system 10 can be configured to capture video image data and/or audio data in the context of videoconferencing; Fig. 1, Para 0014, and Camera element 14 can include an array of eight microphones in a particular example; Fig. 1, Para 0060 and the audio streams can be sent from camera element 14 to console element 20; Fig. 1, Para 0028 and Calls can similarly be recorded in real time; para 0041, implying the live audio and video data are received in real time.] and 
a camera processor [i.e. system 10 includes plurality of processors: a processor 40a, 40b; Fig. 2, Para 0020, FPGA 102, CPU 110, DSP 104, DSP 106; Fig. 8, Para 0081-0082, and image processor; Fig. 9, Para 0093] wherein a first audio codec of the camera processor processes locally generated microphone data received from the microphone of the digital video camera [i.e. video and the audio streams can be sent from camera element 14 to console element 20, where they are mixed into the HDMI stream.; Fig. 1, Para 0028, where speakers 16 are provisioned as a microphone array …  where Camera element 14 can include an array of eight microphones in a particular example, but alternatively any number of microphones can be provisioned to suitably capture audio data. The microphones can be spaced linearly, equidistantly, or logarithmically in order to capture audio data. MicroElectrical-Mechanical System (MEMS) technology can be employed for each microphone in certain implementations of system 10. The MEMS microphones represent variations of the condenser microphone design, having a built in analog-to-digital converter (ADC) circuits; Fig. 1, Para 0060 and there can be four audio codecs that are used to convert the digital MEMS output into I2S format in order to interface with the HDMI transmitter integrated circuit.; Para 0083] and 
…. the camera processor processes wirelessly received microphone data received from a remotely located wireless connection-enabled microphone, [i.e. a wireless microphone 24 is provided in order to receive audio data in a surrounding environment; Fig. 1, Para 0013, and Wireless microphone 24 can be paired (akin to Bluetooth pairing) and where multiplexing would occur at console element 20 for this particular application; Para 0062] 
the camera processor configured to: 
receive a record command, [i.e. center of UI 18 can be used to initiate calls; Fig. 1, Para 0016, or Camera element 14 may interact with (or be inclusive of) devices used to initiate a communication for a video session, such as a switch, console element 20, a proprietary endpoint, a microphone, a dial pad, a bridge, a telephone, a computer, or any other device, component, element, or object capable of initiating video, voice, audio, media, or data exchanges within system 10.; Para 0027, or user can initiate a call on a smartphone; Para 0035, or Motion detection can also be used in order to initiate, or to answer video calls.; Para 0036, or Calls can be made to users on the speed dial list or the contact list with a single button push on handset 28. Additionally, calls can be initiated using either the UI of handset 28, or the on-screen UI 18., Fig. 1, Para 0038, or by pressing a button on handset 28), the shutter of camera element 14 can open and begin receiving image data; Para 0088]
receive the first live audio data in real time, [i.e. system 10 can be configured to capture video image data and/or audio data in the context of videoconferencing; Fig. 1, Para 0014, and Camera element 14 can include an array of eight microphones in a particular example; Fig. 1, Para 0060 and the audio streams can be sent from camera element 14 to console element 20; Fig. 1, Para 0028 and Calls can similarly be recorded in real time; para 0041, implying the audio and video data received in real time.]
receive second live audio data in real time from the remotely located wireless connection-enabled microphone, [i.e. a wireless microphone 24 is provided in order to receive audio data in a surrounding environment; Fig. 1, Para 0013, and Wireless microphone 24 can be paired (akin to Bluetooth pairing) and where multiplexing would occur at console element 20 for this particular application; Para 0062]
receive the live image data, [i.e. system 10 can be configured to capture video image data and/or audio data in the context of videoconferencing; Fig. 1, Para 0014, and Calls can similarly be recorded in real time; Para 0041and by pressing a button on handset 28), the shutter of camera element 14 can open and begin receiving image data; Para 0088; implying receiving a live images.]
process the first live audio data using the first audio codec to produce first compressed live audio data, [i.e. audio subsystem 100 includes an FPGA 102, along with several audio DSPs 104, 106 where DSPs can be used to perform … audio compression, and audio subsystem 100 is provisioned within console element 20; Fig. 1, 8, Para 0081, and camera element 14 includes an eight-microphone, and the microphones are tight tolerance Omni-directional digital MEMS. Additionally, there can be four audio codecs that are used to convert the digital MEMS output into I2S format; Fig. 1, 8, Para 0083, and audio input and output stream of console element 20 can connect to FPGA 102, where it can be formatted and routed to its proper destination.; Para 0084]
process the second live audio data … to produce second compressed live audio data, [i.e. a wireless microphone 24 is provided in order to receive audio data in a surrounding environment; Fig. 1, Para 0013, and Wireless microphone 24 can be paired (akin to Bluetooth pairing) and where multiplexing would occur at console element 20 for this particular application; Para 0062, and audio subsystem 100 is provisioned within console element 20, where DSPs can be used to perform … audio compression; Fig. 8, Para 0081, and Additionally, there can be four audio codecs that are used to convert the microphone output into I2S format; Fig. 8, Para 0083; Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to understand that wireless microphone output that is processed at the audio system 100 in console 20, would be compressed by DSP and converted to I2S format using a codec.]
wherein the camera processor separately processes the first live audio data using the first audio codec [i.e. audio subsystem 100 includes an FPGA 102, along with several audio DSPs 104, 106 where DSPs can be used to perform … audio compression, and audio subsystem 100 is provisioned within console element 20; Fig. 1, 8, Para 0081, and camera element 14 includes an eight-microphone, and the microphones are tight tolerance Omni-directional digital MEMS. Additionally, there can be four audio codecs that are used to convert the digital MEMS output into I2S format; Fig. 1, 8, Para 0083, and audio input and output stream of console element 20 can connect to FPGA 102, where it can be formatted and routed to its proper destination.; Para 0084] and 
the second live audio data i.e. a wireless microphone 24 is provided in order to receive audio data in a surrounding environment; Fig. 1, Para 0013, and Wireless microphone 24 can be paired (akin to Bluetooth pairing) and where multiplexing would occur at console element 20 for this particular application; Para 0062, and audio subsystem 100 is provisioned within console element 20, where DSPs can be used to perform … audio compression; Fig. 8, Para 0081, and Additionally, there can be four audio codecs that are used to convert the microphone output into I2S format; Fig. 8, Para 0083; Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to understand that wireless microphone output that is processed at the audio system 100 in console 20, would be compressed by DSP and converted to I2S format using a codec.] …
process the live image data using a video codec to produce compressed live video data, [i.e. The processed image can be sent back to console element 20 (e.g., in a red, green, blue (RGB) or YUV422 format) through the HDMI interface for subsequent encoding and packetization.; Para 0095] …
JOINER et al. (US20090304197A1) discloses:
… a second audio codec of …
… using the second audio codec …
… using the second audio codec,  [i.e. Audio conferencing unit 21 has a number of codec's 0-N that receive local audio input signals from microphones and other input units, and Local audio input signals are operated on by the codecs and subsequently passed over a unit bus 33 to one of a plurality of digital signal processors (DSP) 0 to N; Fig. 3, Para 0024]  …
Boland et al. (US20100118158A1) discloses:
… process the live image data using a video codec to produce compressed live video data, [i.e.  processor 210 processes the input image signal 209 for output as digitally encoded image data stream (i.e., a video data stream) denoted in FIG. 2A as video data 225. video data 225 may also be compressed using any known data compression technique. … In an embodiment, the processor 210 compresses the input image signal 209 into digitally encoded video data with a lossy compression algorithm providing significantly greater than 10:1 compression. In one such embodiment, a Moving Pictures Experts Group (MPEG) 4 compliant CODEC is utilized by processor 210; Fig. 2A, Para 0044]…
Chang et al. (US20100112939A1) discloses:
… generate an original video file that includes the first compressed live audio data in a first audio track, the second compressed live audio data and a synchronization pulse in a second audio track, and the compressed live video data in a video track, and   
in response to the received record command, store the original video file in a local data store. [i.e. the sound signals from the driver's and the co-driver's wireless microphone 100 can be stored in a data entity, such as a video file, at different audio tracks. That is, the sound signals from the driver's and the co-driver's wireless microphone 100 can be separately recorded on a left and a right audio track and be transmitted from the base station 200 to the data processing unit 300, which can be a computer or a DVR, and can be combined with and stored along with an image file created via video recording. The left and the right audio track can be separately monitored without the risk of confusing the driver's talk with the co-driver's talk. Therefore, the recorded audio and video data can be advantageously adopted as evidences by a judge in making a sentence.; Fig. 1, Para 0028]
Brian (US4034402A) discloses:
…wherein the synchronization pulse is used to synchronize the first compressed live audio data and the second compressed live audio data.[c. 1, l.34-50]
Features of claim 1 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Regarding independent claim 24 and 29, are analogues to the allowed claim 1, therefore allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 14-33 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488